Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered.
Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered.  
Applicant has amended claim 1 to include the feature “ends of only the plurality of inorganic layers”…”plurality of “… and the feature “plurality”…”at least one”…”of the multi-layered portion …and the feature “and the tip portion has a length in a direction parallel to the substrate, the display portion further comprises:  and inorganic insulating layer on the substrate, and a planarization insulating layer between the inorganic insulating layer and the encapsulation portion, the inorganic insulating layer and the encapsulating portion extend from an end of the planarization insulating layer and directly contact each other , and the substrate and the inorganic insulating layer protrude from the end of the planarization insulating layer in a direction away from the plurality of pixels”.  Applicant has amended claim 9 to include the feature “plurality” or organic layers and the feature of “plurality” of inorganic layers and the feature “wherein an area of each of the plurality of organic layers in a plan view and an area of the each of the plurality of inorganic layers in a plan view are different from each other”.
 With respect to claim 17, Applicant has argued that Savas does not disclose the recited thickness ranges.  This argument is respectfully found to be not persuasive because Savas discloses to reduce cost, barrier layers are less than about 100 nm thick (para. 0011), and can be 30 nm thick (para. 0017), and organic layers can be up to 10 microns thick (para. 0011), therefore the recited range is obvious (MPEP 2144.05 Obviousness of similar ranges). New grounds of rejection are made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al (US 2019/0341576 A1) in view of Fujimoto Takayoshi et al (JP5537308 B2)(“Fujimoto Takayoshi”)(translation provided) and Nominanda et al (US 2019/0109300 A1((“Nominanda”) .
Ochi discloses a display including
A substrate 2 (para. 0028 and Fig. 1)
A display portion including a plurality of pixels on the substrate PIX (para. 0044-0045 and Fig. 2)
An encapsulation covers the display including a hybrid encapsulation layer including a plurality of inorganic layers 28, 30 and at least one organic layer 29 (para. 0064, 0065, and Fig. 1),
The inorganic layers 28 and 30  extend to the end of the substrate (para. 0062 and Fig 1) and prevent ingress of moisture (para. 0065) and the layers of organic and inorganic layers may include more layers stacked (para. 0066), the inorganic layers being formed also in the frame region 6, which extends to the edge of the substrate (para. 0149 and Fig. 3).
Oichi is silent with respect to   a tip portion toward a central portion of the substrate and the layers alternately stacked, the tip portion has a length in a direction parallel to the substrate, the display portion further comprises:  and inorganic insulating layer on the substrate, and a planarization insulating layer between the inorganic insulating layer and the encapsulation portion, the inorganic insulating layer and the encapsulating portion extend from an end of the planarization insulating layer and directly contact each other  and with respect to the recited thickness range and with respect to a plasma polymer.
Fujimoto Takayoshi, in the same field of endeavor of sealing structure for electronic devices (Abstract), discloses a sealing structure in which buffer and barrier layers are alternating and overlap in the outer edge of the substrate and are inclined (3rd para. on page 2 of the translation and Fig. 1 and 3rd and 4th para. on page 3 of the translation and Fig. 2). The layer 2 is inorganic material (the middle of page 3 of the translation, beginning with “The buffer layer 2…” to the 4th para. on page 4 of the translation).
Nominanada , in the same field of endeavor of encapsulation of OLED (Abstract), discloses plasma HMDSO (Abstract and para. 0003 and 0008-0010).  Nominanada also discloses thickness for the barrier of 500 Angstroms to 2 micometers (para. 0010) and for the organic layer of 0.5 to 5 micrometers (para. 0009), which overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05 Obviousness of similar ranges).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fujimoto Takayoshi with the device disclosed by Oichi in order to obtain the benefit of improved moisture barrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Nominanda with the device disclosed by Oichi because Nominanda discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).  With respect to the recited thicknesses, Nominanda discloses  ranges which overlaps the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05).
Re claim 2:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses HMDSO, as stated above in the rejection of claim 1, Nominanada , in the same field of endeavor of encapsulation of OLED (Abstract), discloses plasma HMDSO (Abstract and para. 0003 and 0008-0010).
Re claim 3:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses the thickness of the inorganic encapsulation is at least thirty times a thickness of each of the plurality of inorganic layers, as Fujimoto Takayoshi discloses in Fig. 2 an inorganic encapsulation layer that has a thickness that covers the luminescent device portion 42, and the combination of edge layers which form the stack disclosed by Eichi and Fujimoto Takayoshi and Nominanda discloses thin layers at the outer edge of the substrate in the Angstrom and nm ranges as stated above in the rejection of claim 1, which is a disclosure that a thickness of the inorganic encapsulation layer is a t least thirty times a thickness of each of the plurality of inorganic layers.
Re claim 5:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses silicon nitride, as Fujimoto Takayoshi discloses insulation material of Si and N (near the middle of page 3 of the translation, the para. beginning with “The barrier layer 3” of the translation).
Re claim 6: The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses the tip includes only insulation material or inorganic material, as Fujimoto Takayoshi discloses in Fig. 2 the tip includes only material 3 or 31, 32, which are insulation material (Fig. 2 and near the middle of page 3 of the translation, the para. beginning with “The barrier layer 3” of the translation).
Re claim 7:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses the thickness of the inorganic encapsulation is at least thirty times a thickness of each of the plurality of inorganic layers, as Fujimoto Takayoshi discloses in Fig. 2 an organic encapsulation layer 2 that has a thickness that covers the luminescent device portion 42, and the combination of edge layers which form the stack disclosed by Eichi and Fujimoto Takayoshi and Nominanda discloses thin layers at the outer edge of the substrate in the Angstrom and nm ranges as stated above in the rejection of claim 1, which is a disclosure that a thickness of the organic encapsulation layer is a t least thirty times a thickness of each of the plurality of inorganic layers.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al (US 2019/0341576 A1) in view of Fujimoto Takayoshi et al (JP5537308 B2)(“Fujimoto Takayoshi”)(translation provided) and Nominanda et al (US 2019/0109300 A1((“Nominanda”)  as applied to claim 7 above, and further in view of Manklik et al (US 2013/0244079 A1)(“Mandlik”).
 The Oichi and Fujimoto Takayoshi and Nominanda discloses the limitations of claim 7 as stated above.  Eichi and Fujimoto Takayoshi and Nominanda is silent with respect to  organic encapsulation between the inorganic encapsulation layer and the hybrid encapsulation layer.
Mandlik, in the same field of endeavor of encapsulation of OLED (para. 0013-0014), discloses a substrate may be treated with a plasma before forming an HMDSO layer, with beneficial results for bonding of the deposited HMDSO layer (para. 0104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a layer by plasma treatment on the substrate before HMDSO layer as in the device disclosed by   Oichi and Fujimoto Takayoshi and Nominanda disclosed by Mandlik in order to obtain the benefit disclosed by Mandlik.

Claim(s) 9, 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al (US 2019/0341576 A1) in view of Fujimoto Takayoshi et al (JP5537308 B2)(“Fujimoto Takayoshi”)(translation provided) and Nominanda et al (US 2019/0109300 A1((“Nominanda”)  .
Ochi discloses a method of manufacturing a  display including
Forming a display on a  substrate 2 (para. 0028 and Fig. 1)
The  display portion including a plurality of pixels on the substrate PIX (para. 0044-0045 and Fig. 2)
Forming an encapsulation covering the display including a hybrid encapsulation layer including a plurality of inorganic layers 28, 30 and at least one organic layer 29 (para. 0064, 0065, and Fig. 1),
The inorganic layers 28 and 30  extend to the end of the substrate (para. 0062 and Fig 1) and prevent ingress of moisture (para. 0065) and the layers of organic and inorganic layers may include more layers stacked (para. 0066), the inorganic layers being formed also in the frame region 6, which extends to the edge of the substrate (para. 0149 and Fig. 3).
Oichi is silent with respect to the material of the first  source gas for the inorganic layers and a second source gas that includes a plasma polymer with a molecular weight that is at least two times that of the first source gas and Oichi is silent with respect to the recited mask steps.
Fujimoto Takayoshi, in the same field of endeavor of sealing structure for electronic devices (Abstract), discloses supplying source gases for the first and second layers which are inorganic and organic layers, as Fujimoto Takayoshi discloses alternating inorganic and organic layers
In the lines at the top of page 3 , the lines beginning “The thickness of the include d portion 12”…, Fujimoto Takayoshi discloses forming the organic layers includes supplying the second source gas to the substrate using a same mask used for each of the plurality of inorganic layers and an area of each of the organic layers in plan view of an area of the inorganic layers in plan view are different from each other, as Fujimoto Takayoshi discloses in Fig. 2 the layers do not overlap completely and the cross section drawing Fig. 2 shows that in plan view the area of the layers are different from each other.
In the 5th full paragraph, starting with “In addition”…, Fujimoto Takayoshi discloses the buffer layer 2 is 5 layers or more and the barrier layer 3 is 5 layers or more with reference to Fig. 2.  The second page of Fujimoto Takayoshi describes the mask. On page 8 of Fujimoto Takayoshi , para. (C), it is described that there is not overlap and that the barrier layer seals the buffer layers;  and the mask placement is described on page 7  in the para. before the para. labeled (A).
Nominanada , in the same field of endeavor of encapsulation of OLED (Abstract), discloses plasma HMDSO (Abstract and para. 0003 and 0008-0010).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Fujimoto Takayoshi with the device disclosed by Oichi in order to obtain the benefit of improved moisture barrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the materials disclosed by Nominanda with the device disclosed by Oichi because Nominanda discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).
With respect to the recited relative molecular weights of the first and second source gas, as Nominanda discloses HMDSO, 
Re claim 12:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses the inorganic layers and organic layers are sequentially formed, as Fujimoto Takayoshi discloses alternating stacked inorganic and organic layers with buffer layers and barrier layers which are the organic and inorganic layers of 5 layers or more each.
Re claim 16:  The combination of Oichi and Fujimoto Takayoshi and Nominanda discloses the thickness of the inorganic encapsulation is at least thirty times a thickness of each of the plurality of inorganic layers, as Fujimoto Takayoshi discloses in Fig. 2 an inorganic encapsulation layer that has a thickness that covers the luminescent device portion 42, and the combination of edge layers which form the stack disclosed by Eichi and Fujimoto Takayoshi and Nominanda discloses thin layers at the outer edge of the substrate in the Angstrom and nm ranges as stated above in the rejection of claim 1, which is a disclosure that a thickness of the inorganic encapsulation layer is a t least thirty times a thickness of each of the plurality of inorganic layers.
Re claim 17: Nominanada , in the same field of endeavor of encapsulation of OLED (Abstract), discloses plasma HMDSO (Abstract and para. 0003 and 0008-0010).  Nominanada also discloses thickness for the barrier of 500 Angstroms to 2 micometers (para. 0010) and for the organic layer of 0.5 to 5 micrometers (para. 0009), which overlap the recited ranges, and therefore the recited ranges are obvious (MPEP 2144.05 Obviousness of similar ranges).



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al (US 2019/0341576 A1) in view of Fujimoto Takayoshi et al (JP5537308 B2)(“Fujimoto Takayoshi”)(translation provided) and Nominanda et al (US 2019/0109300 A1((“Nominanda”)  in view of Coelle et al (US 2011/0284801 A1)(“Coelle”).
The Oichi and Fujimoto Takayoshi and Nominanda discloses the limitations of claim 7 as stated above.  Eichi and Fujimoto Takayoshi and Nominanda is silent with respect to  silane.
Coelle, in the same field of endeavor of encapsulation of OLED (Abstract and para. 0055), discloses silane for deposition of insulation layers such as SiN (para. 0094).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Coelle with the method disclosed by Oichi and Fujimoto Takayoshi and Nominanda because Coelle discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al (US 2019/0341576 A1) in view of Fujimoto Takayoshi et al (JP5537308 B2)(“Fujimoto Takayoshi”)(translation provided) and Nominanda et al (US 2019/0109300 A1((“Nominanda”)  as applied to claim 9  and above, and further in view of Manklik et al (US 2013/0244079 A1)(“Mandlik”).
 The Oichi and Fujimoto Takayoshi and Nominanda discloses the limitations of claim 9 as stated above.  Eichi and Fujimoto Takayoshi and Nominanda is silent with respect to  HMDSO encapsulation material.
Mandlik, in the same field of endeavor of encapsulation of OLED (para. 0013-0014), discloses a substrate may be  a plasma for forming an HMDSO layer (para. 0112,-0114) with beneficial results for moisture barrier of the deposited HMDSO layer (para. 0112).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a layer by plasma HMDSO on the substrate before HMDSO layer as in the device disclosed by   Oichi and Fujimoto Takayoshi and Nominanda disclosed by Mandlik in order to obtain the benefit disclosed by Mandlik.
Re claim  13:  Mandilik also discloses a layer of N by plasma treatment with N is beneficial for bonding with the further insulation layer (para. 0104), which is a disclosure of an atomic layer deposition step.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIDAD EVERHART/               Primary Examiner, Art Unit 2895